OPINION ON PETITION TO REHEAR.
Wilkes, J.
A petition to rehear has been filed in this cause, in which it is insisted that a fact is disclosed by the record which has not been passed upon by the Court of Chancery Appeals, and which would change the holding of this Court.
This Court takes the facts as they are found by the Court of Chancery Appeals, and will not seek to go behind that finding to search for other facts which counsel may deem important. If there were nothing else in the petition, therefore, it must be dismissed, as the Court of Chancery Appeals was not requested to find the additional facts now deemed important.
The additional fact which is it alleged exists in the case, is that the original debt, secured by the first deed of trust given prior to the marriage of complainant, Bradshaw, was a debt contracted for the purchase money of the lot in controversy, and it is insisted that, under the provisions of the Code, § 2935 (M. & V.), and the decisions of this Court, when money has been borrowed to be applied to the payment of the purchase price of land, the debt so con*325tracted is entitled to priority over the homestead right. Citing Guinn v. Spurgin, 1 Lea, 228; Bentley v. Jordan, 3 Lea, 353; Byrns v. Woodward, 10 Lea, 444; Mulherrin v. Hill, 5 Heis., 58.
Now, if petitioner is correct in his view of the law, it is evident that Wakeman, the holder of the debt in this case, could only be let into the rights of the original creditor upon the idea of subrogation or substitution, which, we have already held, is not raised by. the pleadings in the case, and cannot therefore be considered.
But petitioner is mistaken in the law, even if the facts be as he claims. The case most nearly in point supporting his contention is the case of Guinn v. Spurgin, 1 Lea, 228. This case has been expressly overruled in the ease of Loftis v. Loftis, 10 Pickle, 244, and the other cases cited by petitioner are there commented upon and shown not to be in conflict with the principle there announced that a party who pays off purchase money is not thereby substituted or subrogated to the priority or liens in favor of the original creditor, and if he secure himself by mortgage his rights will depend on the mortgage and not on the original transaction. Loftis v. Loftis, 10 Pickle, 243.
The petition to rehear is dismissed.